276 S.W.3d 882 (2009)
Richard BUTTS, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 90863.
Missouri Court of Appeals, Eastern District, Division Two.
February 10, 2009.
*883 Jessica M. Hathaway, St. Louis, MO, for Appellant.
Chris Koster, Dora A. Fichter, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before ROY L. RICHTER, P.J, LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER, III, J.

ORDER
PER CURIAM.
Richard Butts appeals the motion court's denial of his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).